DETAILED ACTION
This action is responsive to the Application filed 5/31/2019.
Accordingly, claims 1-21 are submitted for prosecution on merits.
Claim Objections
Claim 16 is objected to because of the following informalities:  the dependency to claim 5 as recited appears a typographic error, whereas dependency to claim 15 would be more correct and accepted by the prosecution to avert antecedent basis issues.  Appropriate correction is required.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise 	available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-10, 14-17, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gurumohan et al, USPubN: 2012/0036494 (herein Gurumohan).
	As per claim 1, Gurumohan discloses a method comprising:
	receiving, by a user device from a first server device ( from a website – para 0054; existing apps on a central server – para 0066; from own webstie, new sites at an RSS feed interface – para 0067; access to specific data and applications housed … on server environment – para 0056), a first configuration data for a software application (application creator – para 0054; para 0069; Feeds, Categories – Fig. 5C; publish screen - para 0065-0066; Fig. 5B) on the user device, the first configuration data (para 0054, 0067, 0071) corresponding to an application level configuration (catalog, keywords, aggregate lists, videos, digital content ….communities - para feeds 532, content type 537, category 430, 538, CSV, JSON, XML, Excel, Restful API, image, media link – para 0067; downloads for a particular app, information at default value, article, audio, video – para 0071)
	obtaining, by the user device, a second configuration data (see below; location of publication – para 0069; background, color, font, image of the appearance, templates, layout – para 0068) for the software application on the user device, the second configuration data (e.g. JSON, layout is downloaded … HTML, CSS, enables app publishers to create and manage complex apps - para 0084; location, length, cost, other suitable settings - para 0069-0070; Fig. 5A) corresponding to a publisher level configuration (can then be published – para 0069); 
	requesting, by the user device from a second server device (e.g. request content from a server, content is served, online server, differing formats, content … edited, curated for applications, publishing, forms could be used for promotions and advertising – para 0005; feeds ….JSON, CSV … from services such as Twitter, Blogger, Tumblr, Flickr, Webshots, Picasa, Smugmug, Youtube … posts can be added … adapt to … server side and deliver application … that maximizes presentation – para 0067), a content item for presentation (see online server, publishing, forms … promotions and advertising – para 0005; feed server, feed sources, other social web services … communicate a post having … title, image – para 0007; post 556: header image, color, title, font – Figure 5D; para 0067-0068) on a display of the user device;
	in response to requesting the content item, receiving, from the second server device (sources of content … are services … Twitter, Blogger, Tumblr, Flickr, Webshots, Picasa, Smugmug, Youtube - para 0016), the content item (see para 0005; post – para 0007; para 0068; see image, title post – Fig. 5D; data is downloaded, JSON, layout is downloaded – para 0084; feeds … added from services – para 0067) and a third configuration data (Fig. 5B; design screen third configuration data corresponding to a content level configuration (Fig. 5B, 5C, 5D; posts can be added, creator can create, update and manage … format that maximizes presentation – para 0067; configuring the content, posting … configuring the content – para 0009; para 0065); and
	in response to receiving the third configuration data, dynamically configuring by the user device, the software application on the user device based on the first configuration data (see catalog, keywords, aggregate lists, videos, digital content ….communities - para 0054; feeds 532, content type 537, category 430, 538, CSV, JSON, XML, Excel, Restful API, image, media link – para 0067; downloads for a particular app, information at default value, article, audio, video – para 0071), the second configuration data (see para 0084; location, length, cost, other suitable settings - para 0069-0070; Fig. 5A from above), and the third configuration data (e.g. design screen 550 – para 0068; design screen- para 0065; content page 550 – para 0067; content screen for adding feeds and adding posts – para 0065).
	dynamically generating, by the user device, a dynamic configuration data ( layout, and code can be changed on the fly – see Abstract; the data is bound to the layout … on the fly … changed dynamically each time page is constructed the app layout is different … layout engine … flexible client architecture … for mobile publishing … updated content to end users without coding the information – para 0084-0085; para 0064; dynamically configurable content mapping – para 0014; dynamically configurable content mapping … for delivery to one or more mobile devices – para 0016; updates are automatically applied – para 0072) for configuring the software application on the user device based on the first configuration data (see above; scalable content aggregation … configurable to provide the latest content … a layer of control … (e.g. design, content, curation and branding elements) easily and on-the-fly – para 0064), the second configuration data (see above; dynamically configurable content mapping … to format … sources of content … in a format adaptable … for display on each mobile device – para 0014; dyamically configurable … to format … in a format adapted and configured for display – claim 29, pg. 13; bind the data and layout … the data is bound to the layout … on the fly … binding is done at app runtime … changed dynamically each time page is constructed the app layout is different – para 0084), and the third configuration data (design screen 550 – para 0068; design screen- para 0065; content page 550 – para 0067; content screen for adding feeds and adding posts – para 0065).
	As per claim 2, Gurumohan discloses (method of claim 1), further comprising: 
	selecting, by the user device, recommended content items (feed sources – para 0007; selecting the one or more sources … providing a posting – para 0008; design screen … for adding feeds and adding posts … creation or editing … either a new application or an existing app – para 0065) to present on a display of the user device (Fig. 5D) based on the dynamic configuration data;
	presenting, by the user device, the requested content item (e.g. existing apps, application name, URL can be assigned for the app – para 0066; feed sources – para 0007) and metadata (assigning a URL to the app, accepting … application description - para 0008; application description – para 0007; description 526 – para 0066 ) corresponding to the recommended content items (existing apps – para 0066: feed sources – para 0007; Twitter, Blogger, Tumblr, Flickr, Webshots, Picasa, Smugmug, Youtube – para 0008; feeds, Twitter, Blogger, Tumblr, Flickr, Webshots, Picasa, Smugmug, Youtube – para 0067).
	As per claim 3, Gurumohan discloses (method of claim 1), further comprising:
	determining, by the user device, that the first configuration data refers to (feeds 532, content type 537, category 430, 538, CSV, JSON, XML, Excel, Restful API, image, media link – para 0067; image of the appearance of the application … specific layout font, colors, sizes and spacing – para 0068) a content source defined by (the data is bound to the layout … on the fly … changed dynamically each time page is constructed the app layout is different … layout engine … flexible client architecture … for mobile publishing … updated content to end users without coding the information – para 0084-0085) the third configuration data (Note1: image from feed sources such as layout, font, colors, size to be bound dynamically to data of the mobile application read on first configuration data referring to a layout elements being defined within or bound via a third configuration data such as content screen or design screen 550 – para 0068; design screen- para 0065; content page 550 – para 0067 - for adding posts – para 0065); and
	obtaining, by the user device, a second content item from the content source ( color, font, background 556 – Fig. 5D; layout can be further customized – para 0068) defined by the third configuration (design screen 550 – para 0068). 
	As per claim 7, Gurumohan discloses (method of claim 1), wherein the first configuration data includes a complete set of configuration data for the application (existing apps on a central server – para 0066), and wherein the second configuration data (see layout, templates from below) and the third configuration data (content screen from below), each include a partial set of configuration data (e.g. templates, layout … further customized based on custom font, colors, sizes and spacing – para 0068; content screen … for customization of the application, adding feeds and adding posts which would be seen fro … editing on the app – para 0065; Fig. 5A-E ) for the application that modifies (see customization and editing from above) particular configuration items in the first configuration data (existing apps … creator can select to see the application on an Iphone or an Adroid – para 0065).
	As per claim 8, Gurumohan discloses a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by one or more processors, cause the processors to perform operations comprising:
	receiving, by a user device from a first server device, a first configuration data for a software application on the user device, the first configuration data corresponding to an application level configuration;
	obtaining, by the user device, a second configuration data for the software application on the user device, the second configuration data corresponding to a publisher level configuration;
	requesting, by the user device from a second server device, a content item for presentation on a display of the user device;
	in response to requesting the content item, receiving, from the second server device, the content item and a third configuration data for the software application on the user device, the third configuration data corresponding to a content level configuration; and
	in response to receiving the third configuration data, dynamically generating, by the user device, a dynamic configuration data for the software application on the user device based on the first configuration data, the second configuration data., and the third configuration data.
	( all of which being addressed in claim 1)
	As per claims 9-10, refer to rejection of claims 2-3 respectively.
	As per claim 14, refer to rejection of claim 7.
	As per claim 15, Gurumohan discloses a system comprising: one or more processors; and
a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the processors to perform operations comprising:
	receiving, by a user device from a first server device, a first configuration data for a software application on the user device, the first configuration data corresponding to an application level configuration;
	obtaining, by the user device, a second configuration data for the software application on the user device, the second configuration data corresponding to a publisher level configuration;
	requesting, by the user device from a second server device, a content item for presentation on a display of the user device;
	in response to requesting the content item, receiving, from the second server device, the content item and a third configuration data for the software application on the
user device, the third configuration data corresponding to a content level configuration; and
 	in response to receiving the third configuration data, dynamically generating, by the user device, a dynamic configuration data for the software application on the user device based on the first confi.gurat.ion data, the second configuration data., and the third configuration data.
	( all of which being addressed in claim 1)
	As per claims 16-17, refer to rejection of claims 2-3, as set forth from above.
	As per claim 21, refer to claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, 18 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Gurumohan et al, USPubN: 2012/0036494 (herein Gurumohan) in view of Lombard, USPubN: 2014/0279038 (herein Lombard), Christolini et al, USPubN: 2015/0248423 (herein Christolini) and Horton et al, USPN: 9,990,114 (herein Horton)
	As per claim 4, Gurumohan discloses (method of claim 1), wherein generating the dynamic configuration data (updates are automatically applied – para 0072) comprises:
	Gurumohan does not explicitly disclose 
	(i) prioritizing, by the user device, the third configuration data over the second configuration data; 
	(ii) prioritizing, by the user device, the second configuration data over the first configuration data; and 
	(iii) modifying the first configuration data based on the second configuration data and third configuration data based on the prioritization of the second configuration data and third configuration data.
	As for (i),
	Publishing environment operative with initial templates to compose customizable layout is shown in Christolini (para 0026-0027), the added attributes or publication elements according to the publication target or publisher interface (para 0028), where plural templates corresponding to different views are subjected to selection (para 0030), and include elements being platform-specific to be elected as master template view (para 0031-0032) for starting a publication platform, the master templates using selected elements for the associated master layout also presented on the publisher interface (para 0048). Hence, association of platform-specific template and the layout being presented for customizing a publication application is recognized.
	Publishing interface is disclosed in Horton for a communication platforms (Fig. 13A, 13B) such as Facebook, Twitter or Wordpress (Fig. 12), each platform having a layout (Wordpress - col. 11 lines 61 to col. 12 li.7; Twitter 906, Facebook 908 - col. 9 li. 61 to col. 10 li. 9)) and corresponding communication outlets presented with a editing window to select and customize for the desired communication model.  Hence, publishing application for customizing outlets associated with multiple communication platform using a platform-specific layout is recognized.
	Lombard discloses multi-platform publishing environment using graphical user interface and analysis tool for configuring mobile business, social and marketing campaigns (see Abstract; Fig. 1A-1D; para 0026) and publishing program (e.g. SocialWhirled platform – para 0039), where target environment include Facebook, Microsite, Mobile web, Youtube (Fig. 1F), using settings or publish button to launch a desired compaign for Web, Facebook and Mobile platforms, each having its required layout images for further populating by the user (para 0046) using a Layout selection section (para 0052) to obtain either a Web, Mobile or Facebook as a start layout (Fig. 5A-5F).
	Hence, significance of a platform for a corresponding and compliant layout component or required selection thereof to support configuration start and customization of a publishing application is recognized.
	In accordance with the above, prioritized selection of platform-specific layout over other no compliant layout is shown in Gurumohan, in terms of selection of a layout (specific layout for custom content structure, can be further customized … font, colors, sizes … based on type of the various laouts – para 0068) by the mobile application and accordingly generating a content screen to add further attributes, feeds and posts (para 0068; Fig. 5D) per a dynamic and continuous updates to the content being fetched or downloaded (once content is added, continously fetches the updated content – para 0073); hence customization of one layout over another type of layout entails prioritizing currently selected layout configuration by a user over any other type layout configuration data so  that attributes for a chosen layout are added (see font, colors, sizes … based on type of the various laouts – para 0068).  Hence prioritizing customization of a given third configuration data - design screen 550 – para 0068; design screen- para 0065; content page 550 – para 0067; content screen for adding feeds and adding posts – para 0065 - for one current layout over publisher information such another publisher layouts or metadata thereof - location of publication – para 0069 is recognized. 
	As for (ii),
	As a layout configuration and adding of attributes (para 0065; Fig. 5D; font, colors, sizes … based on type of the various laouts – para 0068) is subsequent to a initial selection of a layout by a user device, choosing of any publishing layout over a first layout (para 0068) from among candidate layouts provided or delivered from external sites for download into the app for a customization instance by the application creator entails prioritizing a publication type (or second configuration data) in form of an applicable layout type over content of a apps among existing apps to which the layout type does not apply.  Hence, prioritzing (*) a layout as a second configuration data over the app content, feeds, attributes (i.e. first configuration data) pertinent to the type of another layout (another second configuration data) is recognized.
	As for (iii),
	Continuous and dynamic customization and update to configuration of a layout is shown in Gurumohan ‘s creation or publish screen (updating and publishing an application – para 0065; Fig. 4B) based on selection of a given layout (a specific layout for custom content structure – para 0068); e.g. for Iphone or Android type -  obtained from external sources (layout is downloaded – para 0084) which is being customized, added with new data followed with realtime updates using a flexible software of a layout engine for continuous update without end users to provide code (para 0085).  Hence, effect of modifying the first configuration data based on selection of the second configuration data, being a iphone or Android type layout and a customization screen (or third configuration data) therefor based on the prioritization per (*) from above is recognized.
	Thus, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement mobile apps customization, selectivity of external sources and consideration of deployment platform per the flexible architecture (para 0080; Fig. 7) and layout engine in Gurumohan’s mobile publishing framework so that dynamic configuration per the flexible layout engine would include
	1) prioritizing, by the user device, the third configuration data as far as dynamic data/layout binding urgency over any publisher information (of the second configuration data) as set forth above using significance of platform-specific type of layout as shown in Christolini, Horton and Lombard from above;
	2) prioritizing, by the user device, the second configuration data over the first configuration data as set forth above per (*), the prioritization of a layout compliancy using significance of platform-specific type of layout as shown in Christolini, Horton and Lombard from above
	3) modifying the first configuration data - for a given publishing app - based on the second configuration data (target platform layout or publisher presentation) and third configuration data (flexible update of added data onto the layout or content screen) based on the prioritization of the second configuration data and third configuration data to properly realize a publishing model or paradigm that bind application data, layout required attributes and the dynamic binding context; because
	imparting significance of a deployment platform and target HW architectural compliancy to any of the second configuration data (publisher data or requirements) or first configuration data (apps components) would underline the need for observe capabilities of supporting hardware or native presentation limitations that are deemed instrumental for profferring relevant information to a publishing application(as per Gurumohan’s mobile apps), in light of display interface settings and associated customization flow and designer additions which when customized with properly selected platform-specific configuration data would compliantly suit its intended deployment target or environment; and
	prioritizing of layout components (second configuration data) in accordance to platform criteria over any app content selection (first configuration data) would emphasize concern by the development endeavor to avert setbacks caused by ill selection of app building components that fail to suit a target platform according to which layout and pertinent components are to be given first priority at the start of the customization by the tool;
	and prioritizing binding of app data (third application data) – i.e. modifying said third application data -- of screen added elements (first configuration data) with a publishing layout (second configuration data) would obviate framework resource cost or unnecessary effort where non-platform configuration component or presentation data are ill-selected via a user interface for hcustomization, which would defeat the flexible tool as endeavored in Gurumohan use of a layout engine that considers proper data to be bound to a desired presentation paradigm such as a publisher application intended on a target mobile platform; e.g. such as Iphone or Android
	 As per claim 11, Gurumohan discloses ( medium of claim 8), wherein the instructions that cause generating the dynamic configuration data include instructions cause the processors to perform operations comprising:
	prioritizing, by the user device, the third configuration data over the second configuration data;
	prioritizing, by the user device, the second configuration data over the first configuration data; and
	modifying the first configuration data based on the second configuration data and third configuration data based on the prioritization of the second configuration data and third configuration data. 
	( all of which being addressed in claim 4)
	As per claim 18, refer to claim 4.
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The subject matter being objected including the following:
	(claim 5), method of claim 2, further comprising:
	requesting, from the second server, recommended content item candidates based on the dynamic configuration data;
	receiving, from the second server, metadata for the recommended content item candidates, the metadata including a curated score for each of the recommended content item candidates; and
	selecting, by the user device, recommended content items to present on a display of the user device from the recommended content item candidates based on the respective curated scores for each of the recommended content item candidates.
	(claim 6), method of claim 5, further comprising:
	generating, by the user device, a personalization score for each of the recommended content item candidates;
	generating, by the user device, a composite score for each of the recommended content item candidates, wherein the composite score for each of the recommended content item candidates is generated based on the personalization score and the curated score for the respective recommended content item candidates.

Claims 12-13, 19-20 are also objected to for reciting the same features as identified above; but would be allowable if rewritten in independent form for the same reasons as set forth for claims 5-6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
August 05, 2021